Citation Nr: 1540809	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether a December 10, 2012 notice of disagreement was timely filed.

2.  Entitlement to service connection for a mid-thoracic contusion, claimed as a back disability.

3.  Entitlement to service connection for a bilateral C5 to C6 radiculopathy, claimed as a neck condition.  

4.  Entitlement to service connection for a nerve condition, left side of body. 

5.  Entitlement to service connection for a right greater trochanteric bursitis, claimed as a hip disability. 

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1981 and had additional service with the National Guard from September 1981 to October 1984 and with the Army Reserves from October 1984 to October 1987.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

The Veteran testified at a May 2015 Travel Board hearing; the hearing transcript has been associated with the claims file.  

During the pendency of the appeal, service connection was granted for a right ankle sprain, effective June 13, 2012.  In light of the Board's decision, finding that December 2012 notice of disagreement was timely, the issue of entitlement to an earlier effective date for the grant of service connection for a right ankle sprain is referred to the AOJ for appropriate action.      

The issues of entitlement to service connection for a mid-thoracic contusion, claimed as a back disability, bilateral C5 to C6 radiculopathy, claimed as a neck condition, a nerve condition, left side of body, and a right greater trochanteric bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2011 rating decision, the RO denied service connection for mid-thoracic contusion, bilateral C5-6 radiculopathy, a right ankle sprain, right greater trochanteric bursitis, bilateral carpal tunnel syndrome, and a nerve condition on the left side of the body; the Veteran was notified of this decision by a March 25, 2011 letter.

2.  The Veteran's representative of record was not notified of the March 2011 decision until October 12, 2012.  Therefore, the December 2012 notice of disagreement was timely filed. 

3.  On May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative, that a withdrawal of the appeal for service connection for bilateral carpal tunnel syndrome is requested.


CONCLUSIONS OF LAW

1.  A December 10, 2012 notice of disagreement was timely filed.  38 U.S.C.A. 
§ 7105A (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.501 (2015).

2.  The criteria for withdrawal of an appeal for service connection for bilateral carpal tunnel syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  With regard to the question of whether a December 10, 2012 notice of disagreement was timely file, because the Board is granting the appeal with regard to this preliminary question, no discussion as to the Board's duty to notify or assist is required.  

Law and Analysis

Pursuant to 38 U.S.C.A. § 7105(a) (West 2014), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case has been furnished. See also 38 C.F.R. § 20.200 (2015). 

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that the RO mailed the notice of the determination. 
38 U.S.C.A. § 7105(b) (1); 38 C.F.R. § 20.302 (2015).  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(a) (2015).

A notice of disagreement must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201 (2015).  While special wording is not required, the notice of disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2014); see also Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109 (b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 
38 C.F.R. § 3.109 (b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The record shows that the Veteran submitted a formal Application for Compensation and/or Pension (VA Form 21-526) in June 2010.  An Appointment of Individual as Claimant's Representative (VA Form 21-22)  was not of record at the time the Veteran filed his claim.  However, in response to the question, "What is the name of your nearest relative or other person we could contact if necessary," the Veteran identified Michael J. Kelly as his attorney.  

In a March 2011 rating decision, the RO denied service connection for mid-thoracic contusion, bilateral C5-6 radiculopathy, a right ankle sprain, right greater trochanteric bursitis, bilateral carpal tunnel syndrome, and a nerve condition on the left side of the body.  The Veteran was notified of this decision by a March 25, 2011 letter.  The RO noted in the March 2011 letter that they had no record of the Veteran appointing a service organization or representative to assist him with his claim.  

In June 2012, the Veteran's representative identified additional medical evidence in support of the Veteran's claims for service connection.  He was informed by the RO, in June 2012, that they had not received a VA Form 21-22 appointing him as the Veteran's representative.  In July 2012, the Veteran's representative submitted a copy of a VA Form 21-22 that was signed in June 2009.  

On October 12, 2012, the RO sent a copy of the March 2011 rating decision to the Veteran's representative.  In December 2012, he submitted a notice of disagreement to the March 2011 decision.

The Veteran's representative contends, during a May 2015 Board hearing, that he did not receive a copy of the March 2011 rating decision until October 2012, that his appointment as the Veteran's representative, VA Form 21-22, was executed in June 2009 and should have been on record, and that upon receipt of a copy of the rating decision in October 2012, he promptly submitted a notice of disagreement which should be deemed timely.  The Veteran's representative submitted a copy of the June 2009 VA Form 21-22 along with a certified mail receipt showing that the form was mailed to the RO in June 2009.

The Board finds that the Veteran's representative has submitted sufficient evidence in the form of a certified mail receipt, showing that a properly executed VA Form 21-22, appointing him as the Veteran's representative, was mailed to the RO in June 2009.  Therefore, even though a VA Form 21-22 was not on record for the Veteran at the time he filed his claim, the form is presumed to have been received by the RO in June 2009.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), (holding that is presumed that government officials "have properly discharged their official duties.").  

The provisions of 38 C.F.R. § 3.103(b) which address procedural due process and appellate rights, provide that claimants "and their representatives" are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of such relief.  The record shows that when the March 2011 rating decision was issued, it was not sent to the Veteran's representative.  The Veteran's representative was not notified of the March 2011 decision until October 12, 2012.  He submitted a December 2012 notice of disagreement to the March 2011 rating decision within one year of receipt of the October 12, 2012 notice letter.  For these reasons, the Board finds that the December 2012 notice of disagreement was timely.  

In light of the Board's decision, finding that the December 2012 notice of disagreement was timely, the issues being remanded on appeal are for service connection and not, an appeal to reopen service connection, as the Veteran and his representative have submitted a timely appeal to the March 2011 rating decision.  
	
Withdrawal of Service Connection for Bilateral Carpal Tunnel Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn an appeal for service connection for bilateral carpal tunnel syndrome and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for bilateral carpal tunnel syndrome and it is dismissed.


ORDER

A December 10, 2012 notice of disagreement was timely filed.

The appeal for service connection for bilateral carpal tunnel syndrome is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

During the May 2015 Board hearing, the Veteran and his representative identified VA treatment records and outstanding private treatment records dated from 1992 which have not been associated with the claims file.  Accordingly, the Board finds that a remand for such records is necessary.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran contends, in Board hearing testimony, that currently diagnosed back, hip, and neck disabilities and a claimed nerve condition are related to falls documented in service treatment records, to include a fall during basic training in 1981, and a 1983 fall, shown to have occurred during a period of active duty for training (ADT) in the National Guard.  Accordingly, the Board finds that remand is necessary to address whether the Veteran's claimed disabilities are etiologically related to falls shown in service or a period of ADT.  The Veteran testified that that he had receive treatment at the Providence VA medical center several weeks to the hearing.  His attorney also indicated that there may be some pertinent private treatment records that he could submit.  The record was held open for 60 days at the time of the hearing, but no additional records were submitted.  An attempt to obtain any outstanding pertinent private and VA treatment record should be made.

While an October 2014 statement of the case addressed an appeal to reopen service connection for a mid-thoracic contusion, claimed as a back disability, bilateral C5 to C6 radiculopathy, claimed as a neck condition, a nerve condition, left side of body, and a right greater trochanteric bursitis, in light of the Board's determination that a December 10, 2012 notice of disagreement was timely filed, a remand for the issuance of a supplemental statement of the case is necessary to address the service connection claims on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records from the VA medical center in Providence, Rhode Island and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  The AOJ should contact the Veteran and his attorney and request identification of any outstanding pertinent private treatment records.  After securing any necessary release forms, the AOJ request any identified outstanding private treatment records.  The Veteran should be advised that he may also submit any such records in his possession.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

3.  The AOJ should refer the case for a VA orthopedic examination(s) to address the etiology of the Veteran's claimed back disability, neck, and hip disabilities.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

a).  The VA examiner should identify all current thoracolumbar spine, cervical spine, and hip diagnoses, to include lumbar C5 to C6 radiculopathy, and right greater trochanteric bursitis.

b).  For each diagnosed disability, the VA examiner should state whether it is at least as likely as not that such disability was incurred in service, to include as due to falls sustained in service in 1981 and during ADT in 1983.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  

4.  The AOJ should refer the case for a VA neurological examination to address the likely etiology of claimed nerve condition on the left side of the body.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner should identify any current diagnoses related to claimed the claimed neurological disorder, and for each identified diagnosis, the VA examiner should state whether it is at least as likely as not that such disability was incurred in service, to include as due to falls sustained in service in 1981 and during ADT in 1983.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case addressing the claims for service connection on the merits.  The Veteran and his representative should be given a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


